Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 1 of 61

Fil| in this lnformation to identify your case: R § C §: i V i:
mm mae DLS

l

l

United States Bankruptcy Court for the:

DistrictofNevada mm UEC 10 opm l LiB

Case number (/lknown); ___ &hapter you are filing under: §
Chapter7 ' § ~)‘\ t ~’ "£ii`»“”z',‘ »“
m ehapw lfi$.§g§r;\rzl;i;::®: drs tim
Cl chaptemz t .n'\"r x- . .:3 T'" ' '“
’ }’ LERKC] checkifthis is an

Cl chapter 13 w
amended filing

Official Form 101
Voluntary Petition for lndividuals Fi|ing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alonc. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pagos, write your name and case number
(if known). Answer every question.

m Identify Yourself

‘ 1, Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your OL|\/|A
government~issued picture

 

 

identification (f<)r examp|e, First name FirSt name

your driver's license or AL\/|NA

passport). Middle name Midd|e name
BROWN

Bring your picture
identification to your meeting La$t name |.ast name
with the trustee

 

 

 

 

 

 

 

Suffix (Sr., Jr., ll, lll) Suffix (Sr., Jr., |l, ||l)
2. All other names you
have used in the last 8 mm name First name
years
include your married or Middle name Midd'€ name
maiden names
Last name Last name
First name Firsl name
'|i/ii“dd|emname Middle name
rest name nn Last name
3. Only the last 4 digits of
. . _ ~ 2 5 8 1 _ _
your Social Securlty XXX XX - 7 ~-- ~»»~~~ XXX XX ~~~ - m -»~ --
number or federal OR OR
individual Taxpayer
9x)<~)<)<~ 9xx-xx-

|dentification number ~_w w__- m _ ___ ___ m 1_”_
(|TlN)

Otficial Form 101 Vo|untary Petition for lndividuals Filing for Bankruptcy page 1

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 2 of 61

Debtor 1

OLlV|A ALVlNA BROWN

 

Flrst Name Middle Name

. 4. Any business names

’ and Emp|oyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Officia| Form 101

t.ast Name
About Debtor1:

m l have not used any business names or Ele.

Case number (iikm>wn)

About Debtor 2 (Spouse Oniy in a Joint Case):

i:l l have not used any business names or EiNs.

 

Business name

Business name

 

Business name

ElN“

§in_‘

P.O. BOX 570894

 

 

 

 

Number Streel

LAS VEGAS NV 89157
City State Zli'7 Code
County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing addressl

 

Number Street

 

P.O. Box

 

City State Zli`J Code

Check ona.'

w Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

i:] l have another reason. E)<plain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy

Business name

EN"

§E_“

if Debtor 2 lives ata different address:

 

 

 

Number Streei

 

 

City Slate Zii’ Code

 

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

Number Street

 

F’.O. Box

 

City State ZlP Code

)heck one.'

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

m l have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

Debtor 1

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 3 of 61

Ol_lVlA ALVlNA BROWN

Case number (i/knawn)

 

Firsl Name

Middle Name

t.asl Name

m Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

. Do you rent your
residence?

Otficial Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Fi/ing
for Bankruptcy (Form 2010)). /\|so, go to the top of page 1 and check the appropriate box.

m Chapter 7

l:] Chapter 11
l:] Chapter 12
[] Chapter13

El l will pay the entire fee when l file my petition. P|ease check with the clerk’s office in your
local court for more details about how you may pay. Typically, ifyou are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre»printed address

w l need to pay the fee in installmentsl lf you choose this option, sign and attach the
/lpp/ioation for individuals to Pay The F/'l/'ng Fee in installments (Official Form 103A).

l:l l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lt you choose this option, you must fill out the /lpp/ication to Have the
Chapter 7 Fi/ing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

m No
n Yes. District When Case number
MM/ DD /YYYY
Dlstrict When Case number
MM / DD /YYYY
District When Case number
MM/ DD /YYYY
m No
a Yes. Debtor Relationship to you
Dislrict When Case number, if known
MM /DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM / DD / YYYY
m No. Go to line 12.
ll Yes. Has your landlord obtained an eviction judgment against you’?

[l No. co to line 12_

[:] Yes. Fill out Initia/ Statement About an Eviction Judgment/\gainst You (Form 1()1A) and tile it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

 

Debtor 1

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 4 of 61

OL|\/lA ALVlNA BROVVN

Case number iii/<nvl~/n)

 

First Name i.liddle Name

l_ast Name

m Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

 

m No. Go to Part 4.

of any full~ or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

lf you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small
business debtor, see

11 u.s.c. § 101(510).

[:l Yes. Name and location of business

 

Name of business. if any

 

Number Street

 

 

City State ZlP Code

Check the appropriate box to describe your business:

[:l Hea|th Care Business (as defined in 11 li.S.C. § 101(27A))
m Sing|e /\sset Rea| Estate (as defined in 11 U.S.C. § 101(51l3))
m Stockbrol<er (as defined in 11 U.S.C. § 101(53/\))

m Commodity Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

if you are filing under Chapler 11 , the court must know whether you are a small business debtor so thai it
can set appropriate deadlines it you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash~flow statement and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

m No. l am not filing under Chapter 11.

m No. l am filing under Chapter 11, but l am NOT a small business debtor according to the dennition in
the Bankruplcy Code.

Cl Yes. l am filing under ()hapter 11 and l am a small business debtor according to the dennition in the
l3ankruptcy ()ode,

m Report if You Own or Have Any Hazardous Property or Any Property That: Needs lmmediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

m No
[:l Yes. What is the hazard?

 

 

 

 

if immediate attention is needed, why is it needed?

 

Where is the propeity?

 

Number Street

 

 

City Slate ZlP Code

Voluntary Petition for individuals Filing for Bankruptcy page 4

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 5 of 61

Debtor 1

OL|V|A ALV|NA BROWN

 

Firsl Name

Middie Name

l.ast Name

Case number (likn<>wn)

m Expiain Your Efforts to Receive a Briefing About Credit Counseiing

 

15. Tell the court whether
you have received a
briefing about credit
counseling

'i`he law requires that you
receive a briefing about credit
counseling before you Gle for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to fi|e.

lt you file anyway the court
can dismiss your casc, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Olficial Form 101

About Debtor 1:

You must check one.'

w l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, and i received a
certificate of completion.

/\ttach a copy of the certificate and the payment
plan, if any, that you developed with the agency

n l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

i.:l l certify that l asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30»day temporary waiver
of the requirement."

`io ask for a 30-day temporary Waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a brienng within 30 days after you file.
You must file a certificate from the approved
agency along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

/\ny extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

ij l am not required to receive a briefing about

credit counseling because of:

l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n incapacity

ij Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

m Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one.'

m i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

l.:l l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 130-day temporary waiver of the
requirementl attach a separate sheet explaining
What efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptoy, and what exigent Circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied With your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a brienng within 30 days after you file.
You must me a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

/\ny extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

[:l l am not required to receive a briefing about
credit counseling because of:

i;l incapacity l have a mental illness or a mental
f deficiency that makes me
incapable of realizing or making
rational decisions about finances

L_.l Disability. l\iiy physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

E] Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver <)f credit counseling with the court

Bankruptcy page 5

 

 

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 6 of 61

Debtor 1 OLlV|A ALVlNA BROWN

Case number m known)

 

 

m Answer These Questions for Reporting Purposes

 

16. What kind ofdebts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as "inourred by an
individual primarily for a personal, fami|y, or household purpose."

m No. Go to line 16b.

l Yes. co lo line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

[:l No. Go to line 160.

l:l Yes. Go to line 17.
16c, State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

I:l NO‘ lam not filing under Chapter 7. Go to line 18.

. Yes lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
` are paid that funds will be available to distribute to unsecured creditors?

 

 

 

administrative expenses - NO
are paid that funds will
be available for [:l Yes
distribution to unsecured
creditors?
18- HOW many Cr€difOrS do l 1-49 EJ 1,000-5,000 lIl 25,001-50,000
§?Nl;§$t'mate that Y°“ g 50_99 [Zl 5001»10,000 lIl 50,001-100,000
' ij 100_199 fill 10,001-25,000 lIl ivlore inanloo,ooo
l;l 200~999
19. How much do you l $0 _ $50`000 l_`.l $1,000,001 ~ $10 million lIl ssoo,ooo,ool - $l billion

estimate your assets to
be worth?

lZl $50,001 - $100,000
lZl $100,001 - $500,000
l:l $500,ool - $1 million

ll] $10,000,001 - $50 million
lIl $50,000,001 - $100 million
El $100,000,001 - $500 million

E] s1 ,ooo,ooo,ool - $10 billion
lI] $10,000,000,001 - $50 billion
l:l More than 850 billion

 

20. How much do you
estimate your liabilities
to be?

El $0 » $50,000

l $50.001 *$100,000
ill sloo.ool - $500,000
lIl $500,001 - ssi million

lIi $1,000,001 - $10 million

l:l $l0,000,001 - $50 million
lIl $50,000,001 ~ $100 million
l:l $loo,ooo,ool - $500 million

El $500,000,001 - $l billion

ill $1,000,000,001 -$10 billion
l;l $10,000,000,001 ~ $50 billion
lIl il/loro than 350 billion

 

Sign Below

For you

l have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

|f| have chosen to file under Chapter 7, lam aware that | may proceed, ife|igib|e, under Chapter 7, 11,12, or 13 oftit|e 11,
United States Code. | understand the reliefavailable under each chapter, and l choose to proceed under Chapter 7,

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out this
document l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter oftitle 11, United Slates Code, specified in this petition

   
  

l
/ %/'}/ i(/

oLli’fiA A'Lvii\iA BRoi/vi\i

Signature of Debtor 1

E)<ecuted On November 30, 2018

Signature of Debtor 2

Executed on

d making a false statement concealing property or obtaining money or property by fraud in connection with a
bankru tc;y case&an result in fines up to $250,000, or imprisonment for up to 20 years, or both, 18 U.S.C. §§ 152, 1341, 1519,

 

 

Ml\/l / DD/YYYY

MM/DD/YYYY

 

Offlcial Form 101

Voluntary Petition for lndividuals Filing for Bankruptcy

page 6

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 7 of 61

09me oleiA ALleA BROWN

First Name Mlddie Name Last Name

Case number (/lknuwn)

 

l, the attorney for the debtor(s) married in this petitionl declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United Statos Code, and have explained the relief
available under each chapter for which the person is eligible | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no

For your attorney, if you are
represented by one

 

if yOU are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attorney, you do not
need to file this page. X
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State Z|P Code
Contact phone Email address
Bar number State

Officia| Form 101 Voluntary Petition for lndividuals Filing for Bankruptcy page 7

 

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 8 of 61
D€biOf 1 OLIVlA ALVlNA BROWN Case number ()ri<nown)

 

 

 

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly me and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. lf that happens, you could lose your right to file another oase,
or you may lose protections, including the benth of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside ofyour bankruptcy, you must list that debt in your schedules. lfyou do not list a debt, the debt may
not be discharged lfyou do not list property or properly claim it as exempt, you may not be able to keep the property The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthfui, and complete Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

lfyou decide to me without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
Will not treat you differently because you are filing for yourse|f. To be successfui, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that G|ing for bankruptcy is a serious action with long-term financial and legal consequences?

L_.] No
. Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be nned or imprisoned?

[:i No
- Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
i:i No
l Yes Name of Person JUAWANA TELLlS
Attach Bankruptcy Pefitfon Preparer’s Nof/'ce. Dec/arat/`on, and S/'gnature (Official Form 119).

 

this otlce and lam Ware thatr filing a bankruptcy case Without an attorney may cause me to lose my rights or property if l do

?gning here l acknowledge that l understand the risks involved in filing without an attorney. l have read and understood
erly handle;'.iize

 

 

 

 

 

 

 

 

f lw?' !//j;,?
dLivrA Ar.viNA BROWN signature of beam 2
Signature of Debtor 1
Date November 30, 2018 Daf€

Ml\/l / DD / YYYY l\/li\/l / DD / YYYY

Contact phone 702-5619253 Contact phone
Ceil phone Ce|l phone
Email address Email address

 

 

 

Offlcial Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 8

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 9 of 61

 

 

 

 

Ccrtit`icatc Number: 15725~NV~CC-031932936

ll|l|llllll|||ll|||llll|l|ll|lllll||llll||ll||l|ll|l|l|ll|||||l

5725-NV~CC-()31932936

 

CERTIFICATE ()F C()UNSELING

l CERTIFY that on November 20, 2018, at 8:45 o'clock Pl\/l EST, Olivia Brown
received from 001 chtorcc lnc., an agency approved pursuant to ll U.S.C. §
lll to provide credit counseling in thc District of chada, an individual [or
group] briefing that complied with the provisions of ll U.S.C. §§ 109(h) and lll.

 

A debt repayment plan was not prepared lf a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internct.

Date: November 20, 2018 By: /s/ErncstHil]
Namc: ErnestHill

Title: Counselor

* lndividuals who wish to file a bankruptcy case under title l 1 of the United States Bankruptcy
Code are required to file with the United Statcs Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided thc individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See ll U.S.C. §§ l()9(h) and 521(b).

 

 

 

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 10 of 61

Notice Required by 11 U.S.C. § 342(b) for
lndividuals Filing for Bankruptcy (Form 2010)

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, fami|y, or

household purpose."

 

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Softvmre Copyright (c) 1996`2018 Best Case, LLC - www.bestcase,com

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difnculty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge For examp|e, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile

However, if the court Nnds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you me chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

mw<,,.,,:c , t c

 

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 11 of 61

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud ortheft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs

if your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount
You must file Chapter 7 Stafement of Your Current
Month/y/ncome (Official Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Ca/cu/ation (Official Form
122A~2).

|f your income is above the median for your state, you
must file a second form _the Chapter 7 /Vleans Test
Ca/cu/ation (Official Form 122A-2). The calculations on
the form- sometimes called the Means Test-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Soitware Copyright (c) 1996-2018 Best Case, LLC ~ ww~.bestcase.com

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can me a motion to dismiss
your case under § 707(b) ofthe Bankruptcy Code, ita
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code,

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property, Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic To exempt property,
you must list it on Schedu/e C.' The Propenty You Claim
as Exempt (thcia| Form 106C). lf you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

 

Chapter11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 12 of 61

Read These |m ~ ortant Warnin o s

 

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. lf you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you, lf you file without an attorney, you are still responsible for knowing and

following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Nlaking a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152,1341, 1519, and 3571.

 

 

 

Chapter12: Repayment plan for family
farmers or fishermen

 

$200 ming fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter13: Repayment plan for
individuals with regular
income

 

$235 filing fee
t $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period oftime and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996~2018 Best Case, LLC - wvwv.bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings lf
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans

certain taxes

debts forfraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 13 of 61

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly me detailed information about your
creditors assets liabilities income, expenses and
general financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules and the local rules ofthe court

For more information about the documents and
their deadlines go to:
http://www.uscourts.gov/bkforms/bankruptcy form

s.html#procedure

 

 

 

Bankruptcy crimes have serious consequences

lf you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury_either orally or in writing-in
connection with a bankruptcy case, you may be
fined, imprisoned or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Nlake sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Pet/'tion for /nd/'vidua/s
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Soltware Copyriglit (c) 1996-2018 EeSt Case, LLC » vwvw.beslcase.com

A married couple may file a bankruptcy case
together-called ajo/'nf case |f you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). lf you are filing a joint
case, both spouses must receive the briehng. With
limited exceptions you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
lnternet.

in addition, after filing a bankruptcy case, you generally
must complete a unancial management instructional
course before you can receive a discharge lf you are
filing a joint case, both spouses must complete the
course

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html

 

ln A|abama and North Carolina, go to:
http://www.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounselors.aspx.

 

 

lf you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 14 of 61

Flll in this information to identify the case:

i

lD€befl OLlVlA ALVlNA BROWN

l First Name Middle Name Last Name
l Debtor 2

 

 

 

(Spouse, if filing) First Name lviiddle Name Last Name
l

 

§ United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

§ Case number Cha pter 7
(if known) A_ l

 

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

 

 

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. lf more than one bankruptcy petition preparer helps with the documents each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

W Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

» whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

v whether nling a case under chapter 7, 11, 12, or 13 is appropriate;

~ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

o whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
o what tax consequences may arise because a case is med under the Bankruptcy Code;

- whether any tax claims may be discharged;

0 whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

~ how to characterize the nature of your interests in property or your debts; or

~ what procedures and rights apply ln a bankruptcy case

The bankruptcy petition preparer JUAWANA TELLlS has notified me of any maximum allowable fee before preparing any
do[gu[merit for filing of`accepting any fee.
5 l °/ t it”“} /i

   
 

 

 

 

 

_ l t ,' "\»§- /§ v , \i`§.,i~"’§"r’“"» Dale November 30, 2018
Signature of Debtor 1 acknowledging receipt of this notice l\/ll\/l/DD /YYYY
Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1

Software Copyright (c) 1996-2018 Best Case. LLC ~ wimv.bestcase.com Best Case Bankruptcy

:

't
\

\

"'lBankruptcy petition preparers rhu

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 15 of 61
Debtor 1 OLlVlA ALV|NA BROWN Case number(r/knoi~mj

 

 

m Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:

- l am a bankruptcy petition preparer or the officer, principa|, responsible person, or partner of a bankruptcy petition preparer;

c l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debfor by Bankruptcy Petition
Prepare/'as required by 11 U.S.C. §§ 110(b), 110(b), and 342(b); and

v if rules or guidelines are established according to 11 U.S.Ci § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, l or my nrm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

JUAWANA TELL|S

Printed name Title. if any Firin name, if it applies
5135 CAlVllNO AL NORTE SUlTE 201

NoRTH LAs vEeAs, NEVADA 89031 702-562~8199
Number, Slreet, City, Slate & ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check a// that app/y.)

i\7 Voluntary Petition (Form 101) ij Schedu|e l (Form 106|) i_*z Chapter 11 Slalemenl of Your Curreni l\/lonlh|y

~, income Form 1228
iy'§ Statemenl About Your Social Securlty Numbers W; Schedule J (Form 106J) ( )

Form121 ‘ Ch t r13Slalem t fY ur Cu rent l\/lonthl
( ) Declaration About an individual Debtor's Schedules §: mc';:q: and Calcu|:t?c:ef gommi'tment periog

i\/§ Your Assets and Liabilities and Certain Slalistical (Form 106Dec) (Form 1220_1)

lnformalion (Form 1068um) V,
' § , Chapter 13 Ca|cu|alion of Your Disposable income
S°hedu'e NB (F°'m 106/msi siaiemeni or inieiiiion for individuals Filing under (FO"“ 1229'2)

Schedu|e C (me 106(3) Chapter 7 (Form 108) i\/§ Application lo Pay Filing Fee in lnstallments (Form
Schedule D (Form 106D) )

Chapter 7 Stalement of Your Ciirrenl l\/lonthly 103A
schediiie E/F (Form 1065/in

 

Statement of Financial Allairs (Form 107) ij

 

i

lncome (Form 122A`1) iii App|icalion to Have Chapter 7 Filing Fee Waived

 

i" Slatemeni of Exemption from Presumption of (F°rm 1033)
Schedule G (Form 1066) Abuse under § 707(b)(2) (Form 122A`1Supp) iS/i A list of names and addresses of all creditors
twa Schedule H (Form 106H) /\ i_l Chapter 7 Means Tesf Calcu|ation (me 122/\_2) (credlfor or mailing malrrx)

j Olher 119,2800

 

,r
tsign nd giv:é their Socia| Securlty numbers lf more than one bankruptcy petition preparer prepared the documents
e sig!) furs/fend Social Security number of each preparer must be provided 11 U.S.C. § 110.

to which this declaration applies
§§ _» §,

m

 
 

     

_i 7 ,, » , , § § j ,_§30~60~5721 Daie November 30, 2018
Signaturegof bankruptcy petition preparer or officer, principal Social Securily number of person who signed l\/ll\/l/DD/YYYY
responsib?le person, or pariher "

Jqu’iAi\iA TELLis g

Prinled name

 

Dale November 30, 2018
Signature of bankruptcy petition preparer or ollicer. principal, Socia| Securlty number of person who signed MM/DD/YYYY
responsible person, or partner

 

Prinled name

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

Software Copyriglit (c) 1996-2018 Best Case, LLC ~ vwwv.beslcase,com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 16 of 61

BZR(J() tl*`unn 2800\ t l 2."l 5l

hi re

,,
.3.

6.

 

United States Bankruptcy Court
District ol` Nevada

OLlVlA ALV|NA BROWN Case No.

 

 

Debt<)r(s) Chapter 7

 

DISCLOSURE ()F COMPENSATION OF BANKRUPTCY PETITION PREPARER

[Mus/ [)efiled wi/lz the petition ifa bankruptcy petition preparer prepares l/le pe!i‘li'olr. ll U.S. C. § 1 10(]1)(2).]

Under ll U.S.C. § ll(l(h). l declare under penalty of perjury that I am not an attorney or employee of an attorney. that l
prepared or caused to be prepared one or more documents toi' filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to inc within one year before the filing o|` the bankruptcy petition. or agreed to
be paid to me, For services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as tollo\vs:

Foi‘ document preparation services l have agreed to acceptw_v w $ 200-00

 

Prior to the filing of this statement l have received ___________________________________________________________ $

l lrave prepared or caused to be prepared the following documents (iteitiize):
and provided tire following services (itemize):

The source of the compensation paid to me was:
ii[§ Debtor i':'"_§ Other (specify):

The source of compensation to be paid to me is:
W chtor 7 Other (speciiy):

The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debt§or(s) in this bankruptcy case.

f - » - - t » .
,, To my knowledge no other perspn has prepared for compensation a document for filing in connection with this bankruptcy
§case except as listpd belp\\':

j .<

   
 

SOCl/\l, Sll{CURl'l`Y Nt_ll\/[Bl,{R

 
 

 

 

 

1 j _ f j 530§60_5721 November 30, 2018
Sig,i'iai€ur`e/ 'M Social Security number ot` bankruptcy l)atc
z €/‘ petition pi‘cparei'*
JUA\\}\/ANA TELLIS 5135 CAM|NO AL NORTE SUlTE 201

NORTH LAS VEGAS, NEVADA 89031

Printcd name and title_ il`any. ot` /\ddress
Bankruptcy Petition Preparcr

*lt" the bankruptcy petition preparer is not an individual. state the Social Security number oi` the officer, principal, responsible person
or partner ofthe bankruptcy petition preparer (Required by ll U.S.C. § 110,)

/l /)a/')/t'ri/plci" /)el/'Ii<)n preparer’.s"/éii/i/re 10 con/pitt wit/1 the provisions offille // and the Federal Ri//e.s' Q/`Ba/r/t'ruplc_v Pr()cec/ure /)ra_v
result il?,/l`/ie.r <)r i/)lpri.y()rrl)ierll 1)/'/)0//1. [] (/’.S.C. § ]/0,' 18 l/"..S'.(.'. § [56.

Software Copyright (c) 1996-2018 Best Case, LLC ~ vwvw.bestcase.com Best Case Bankruptcy

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 17 of 61

Fill in this information to identify your case:

 

 

§Debtoti OLlVlA ALV|NA BROWN
rita flame initiate Name test Name
oebior 2
(Spcuse if, filing) First Name Middle Name Last Name §

§Uniled States Bankruptcy Court for the: DlSTR|CT OF NEVADA

 

§ Case number §
§tir known l:] Check if this is an
§ amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabiiities and Certain Statistical information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top ofthis page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B ................................................................................................ $ 0-00
1b. Copy line 62, Total personal property, from Schedu|e A/B ..................................................................................... $ _____________________________ 1 ,QBOOO
tc. Copy line 63, Total of ali property on Schedule A/B ............................................................................................... $ WWWWWW:/LQ§QV_QQV
Summarize Your Liabilities
Your liabilities
Amount you owe
2. Schedu/e D: Creditors Who Have C/aims Secured by Prope/ty (Official Form 106D)
2a Copy the total you listed in Coiumn A, Amount of c/aim. at the bottom of the last page of Part 1 of Schedule D... $ 18»389-00
3. Schedu/e E/F.' Creditors Who Have Unsecured C/aims (Ofncia| Form 106E/F) $ 0.00

3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F .................................

3b. Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6i of Schedu/e E/F ............................ $

62!915.71

Your total liabilities

 

 

Part 31 Summarize Your income and Expenses

4_ Schedu/e /.' Your/ncome (Official Form 106|)

Copy your combined monthly income from line 12 of SChedU/e / ................................................................................ $ 1’68567
5. Schedu/e J.‘ Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedu/e J .......................................................................... $ 2’047'00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
[] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

l Yes
7. What kind of debt do you have?

l Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, famiiy, or
household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes 28 U.S.C. § 159.

[_`] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check fh/'s box and submit this form to
the court with your other schedules

Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Software Copyright (c) 1996'2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 18 of 61
Debtor 1 OL|V|A ALV|NA BR()WN Case number (/'fknown)

 

 

B. From the Statement of Your Current Monthly /ncome: Copy your total current monthly income from Official Form
122A-1 Line ii;oR, Form 1223 rine 11;0R, Form 1220_1 Line14. $ 1734-00 »

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

 

 

Total claim _

From Part 4 on Schedule E/F, copy the following: `
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
90. Claims for death or personal injury while you were intoxicated (Copy line Bc.) $ _ 000
Qd. Student loans. (Copy line 6f.) $ … U_MM'[J_§§§_.QQ_
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims (Copy line 69.) ,,,,,,,,,,,,,,,,,,,,,,,,,,,,, 0 §§
er Debts to pension or pront~sharing pians, and other similar debts. (Copy line 6h.) +$ 0_00
Qg. Tota|. Add lines 9a through 9f. $W … mnl',ib`§§;@"(l

Official Form iOSSum Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

Sottv@re Copyright (c) 1996-2018 Best Case, LLC » ww¢v.bestcase.com Best Case Bankruptcy

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 19 of 61

 

Fill in this information to identify your case and this tiling:

 

 

Debl°l 1 OLlVlA ALV|NA BROWN

First Name Middle Name Last Name
j Debtor 2

' (Spouse, `rf filing) First Name lviiddie Name Last Name

t
t

United States Bankruptcy Court for the: DlSTRiCT OF NEVADA
§C"iSe number ill check times is an
§ amended ming

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

in each category, separately list and describe items. List an asset only once. ii an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

l No. co to Part 2.
ij Yes. Where is the properly?

m Describe Your Vehicles

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives ll you lease a vehicle, also report it on Schedule G.’ Execuiory Contracts and Unexp/'red Leases

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

[:] No

. Yes

3.1 |\/lake; RANGE ROVER Who has an interest in the property? check one D° not deduct Se°“red mims .°r exemptions pui.

W ihe amount ol any secured claims on Schedule D.
Modei; RANGE ROVER l Deb§or 1 amy C/ediiors t/i/ho Have Claims Secured /)y Property.
Ye"": M"___________W_ m Debt°r 2 Only Current value of the Current value of the
Appro)timate mileage: ____________ 1200@¢7 i:] Debror 1 and Debior 2 Only entire property? portion you own?
Olher informationr i:| At least one or the debtors and another
[:i Check if this is community property $31800~00 $3!800-00
(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es.' Boals_ trailers motors, personal watercrafi, ushing vessels, snowmobiles, motorcycle accessories

. No
ij Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here ............................................................................. =>

$3,800.00

 

m Describe Your Personai and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
6, Househoid goods and furnishings
Examp/es.' l\/laior appliances furniture, |inens, china, kitchenware
i:l No
Official Form iOt`>A/B Schedule A/B: Property page 1

Sottware Copyright (c) 1996»2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 20 of 61
D@blol 1 OLlVlA ALV|NA BROWN Case number (if/<nown)

 

. Yes. Describe.....

 

|HousEHoLo coor)s $2,500.00

 

7. Eiectronics
EXamp/es.' Teievisions and radios; audio, video, stereo, and digital equipment; computers printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
[:] No

. Yes. Describe .....

 

lTv. coiviPuTER “ $350.00

 

8_ Collectibles of value
Examp/es.' Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, coilectib|es

l No
m Yes. Describe .....

94 Equipment for sports and hobbies
Examp/es.' Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables golf clubs, skis; canoes and kayal<s; carpentry too|s;
musical instruments

l No
m Yes. Describe .....

iO. Firearms
Examp/es.' Pistols, rifles, shotguns ammunition, and related equipment

- No
l:| Yes. Describe .....

1 14 Clothes
Examp/es.' Everyday clothes furs, leather coats, designer wear, shoes, accessories

l:i No
- Yes Describe .....

 

l ci_oTHii\ie $400.00

 

12. Jeweiry
Examp/es: Everyday jewelry, costume jewelry, engagement rings wedding rings, heir|oom jewelry watches gems, gold, silver

- No
i:] Yes. Describe,....

13. Non~farm animals
Examp/es.' Dogs, cats, birds, horses

- No
[:l Yes. Describe .....

14, Any other personal and household items you did not already list, including any health aids you did not list
- No
[] Yes. Give specinc information .....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ..............................................................................

m Describe Your Financiai Assets

Do you own or have any legal or equitable interest in any ofthe foilowing? Current value of the
portion you own?

Do not deduct secured
claims or exemptions

$3,250.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - wwN.bestcase.com Best Case Bankruptcy

 

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 21 of 61
Debtor 1 OL|V|A ALV|NA BROWN Case number (ifknown)

16. Cash
Examp/es.' Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
l:i No

l Yes ................................................................................................................

 

Cash $20.00

 

17. Deposits of money
Examp/es.' Checking, savings or other nnancial accounis; certificates ofdeposit; shares in credit unions, brokerage houses, and other similar
institutions lf you have multiple accounts with the same institution, list each.
[:l No

l Yes ____________________ institution name:

17.1, CHASE $10.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples.' Bond funds, investment accounts with brokerage nrms, money market accounts

-No

i:i Yes .................. lnstilution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

m Yes. Give specinc information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks cashiers' checksl promissory notes_ and money orders
lyon-negotiable instruments are those you cannot transfer to someone by signing or delivering ihem.

l No
[:] Yes. Give specific information about them
issuer name:

21, Retirement or pension accounts
Examp/es.' interests in lRA, ER|SA, Keogh, 401(|<), 403(b), thrift savings accounts or other pension or profit-sharing plans

.No

l:i Yes. List each account separately
Type of account institution name:

22_ Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid reni, public utilities (e|ectric, gas, water), telecommunications companies or others

- No
[:] Yes. ,,,,,,,,,,,,,,,,,,,,, institution name or individual:

23. Annuities (A contract for a periodic payment of money to youl either for life or for a number of years)
l No
L`_] Yes _____________ issuer name and description

24. interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 629(b)(1).

- No
ij Yes _____________ institution name and description. Separateiy file the records ofany interests.11 U.S.C. § 521(c):

26. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
. No
ij Yes, Give specinc information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp/es.’ lnternet domain names, websites, proceeds from royalties and licensing agreements

. No

l:l Yes. Give specific information about them...
Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996~2018 Best Case. LLC - \)wvw.bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 22 of 61
Debiori oLiviA ALvii\iA BROWN Case number rif/<nown)

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses cooperative association holdings liquor licenses professional licenses

- No
ij Yes. Give specinc information about them...

lVloney or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
- No

i:] Yes. Give specinc information about them, including whether you already filed the returns and the tax years .......

29, Family support
Examples.' Past due or lump sum aiimony, spousal support, child support, maintenance, divorce settlement property settlement

l No
[i Yes Give speciHc information ......

30_ Other amounts someone owes you
Exarnp/es.' Unpaid wages disability insurance payments disability benefits, sick pay, vacation pay, Workers' compensationI Sociai Security
benents; unpaid loans you made to someone else

-No

[:l Yes. Give specific information..

31. interests in insurance policies
Examples: Hea|th, disability, or life insurance; health savings account (HSA); credit, homeowners or renter's insurance

-No

[:i Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32 Any interest in property that is due you from someone who has died
if you are the beneficiary ofa living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died

l No
[] Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es.' Accidents, employment disputes insurance ciaims, or rights to sue

- No
[:i Yes. Describe each claim .........

34_ Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No

ij Yes. Describe each claim .........

35 Any financial assets you did not already list
l No
i:i Yes. Give specific information..

 

36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ..................................................................................................................... $30~00

 

 

 

m Describe Any Business~Re|ated Property You Own or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business~related property?
- No. Go lo Part 6.
ij Yes. Go lo line 38.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 199642018 Best Case, LLC ~ vav.bestcase.com Best Case Bankruptcy

minimis re a t

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 23 of 61
Debtor 1 OLlVlA ALV|NA BROWN Case number (ifl<nown)

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest in.
if you own or have an interest in larmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. Go lo Part 7.
m Yes. Go lo line 47. '

Describe A|i Property You Own or Have an interest in That You Did Not List Above

 

 

53. Do you have other property of any kind you did not already iist?
Examples: Season tickets country club membership

- No
l:i Yes. Give specific information .........

 

 

 

 

 

 

 

 

 

54. Add the dollar value of ali of your entries from Part 7. Write that number here .................................... $0_00
List the rotais of Each Part or this Form

55. Part 1: Total real estate, line 2 ...................................................................................................................... $0,00
66, Part 2: Total vehicles, line 5 M`wr/:$_§r,§QQ',VQQ_¢

57. Part 3: Total personal and household items, line 15 v $3,250_00_7

58. Part 4: Total financial assets, line 36 MMM__¢MM_§§§O.OO_

69. Part 5: Total business-related property, line 45 $O_OO

60. Part 6: Total farm- and fishing-related property, line 52 $0_00

61. Part 7: Total other property not listed, line 54 + $O_OO

62. Total personal property. Add lines 56 through 61 $72080.00 Copy Persona| Property total $7,080.00
63. Total of ali property on Schedule A/B. Add line 55 + line 62 $7,080.00
Ofncial Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2018 Best Case, LLC » ww~.bestcase,com Best Case Bankruptcy

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 24 of 61

Fill in this information to identify your case:

 

 

 

t D€biOl 1 OLlVlA ALV|NA BROWN

§ Ftrst Name ivii<tdie Name test Name §
Debtor 2 §
(Spouse if, filing) First Name Middle Name Last Name t

§United States Bankruptcy Court for the: DiSTR|CT OF NEVADA

 

Case number
§rii known [] Check ifthis is an
amended filing

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt ute

 

Be as complete and accurate as possible if two married people are niing together, both are equally responsible for supplying correct information Using
the property you listed on Schedule A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt lf more space is
needed nil out and attach to this page as many copies of Part 2.' Additional Page as necessary On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Aiternativeiy, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory iimit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

m identify the Property You Claim as Exempt

 

1. Which set of exemptions are you ciaiming? Check one only, even ifyour spouse is nling with you,
- You are claiming state and federal nonbankruptcy exemptions 11 U.S,C. § 522(b)(3)
ij You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Speciflc laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Clieck only one box for each exemption

Schedule A/B
iiousEHoLo coons $2,500_00 - $2,500_00 Nev. Rev. siai. § 21.090(1)(b)

Line from Schedule A/B: 6.1

m 100% of fair market value, up to
any applicable statutory limit

 

TV. COiViPUTER $350'00 . $350_00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 7.1 _-~_ M
m 100% of fair market value, up to
any applicable statutory limit

 

CLOTH|NG $400_00 l $400'00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 11.1 _--_ M
m 100% of fair market value, up to
any applicable statutory limit

 

Cash $20_00 - $20'00 Nev. Rev. Stat. § 21.090(1)(2)
Line from Schedule A/B; 16.1 ---_-_ ”-~_--»_-
|:] 100% of fair market value, up to
any applicable statutory limit

 

Line from Schedule A/B; 17_1 ~___~__»-» M
|:l ioo% or fair market vaiue, up to
any applicable statutory limit

 

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 012
Software Copyright (c) 1996-2018 Best Case, LLC - vwvw,l)estcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 25 of 61
Debtor1 OLlVlA ALV|NA BROWN Case number (ilknown)

 

3. Are you claiming a homestead exemption of more than $160,375?
(Sub]ect to adjustment on 4/01/19 and every 3 years alter that for cases filed on or after the date of adjustment.)

l No
[:] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
|:l No
l:l Yes
Offlcial Form 1060 Schedule C: The Property You Claim as Exempt page 2 of 2

Soitware Copyright (c) 1996-2018 Best Case, LLC ~ wu~v.bestcase,com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 26 of 61

Fill in this information to identity your case:

 

 

136th1 l OLlVlA ALV|NA BROWN

First Name Middle Name Last Name
Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

‘ United States Bankruptcy Court for the: D|STR|CT OF NE\/ADA

 

Case number
§ iii known
l

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

[] Check if this is an
amended nling

12/15

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct information. lf more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

U No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

- Yes. Fill in all of the information below.
List A|l Secured Claims

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. As
much as possib|e. list the claims in alphabetical order according lo the creditor's name.

NEVADA WEST
F|NANC|AL

Creditor's Name

 

2.1

 

 

Describe the property that secures the claim:

2004 RANGE ROVER RANGE
ROVER 120000 miles

As of the date you file, the claim is: Check all that
apply

m Conlingenl

m Unliquidated

m Disputed

Nature of lien. Check all that apply.

 

 

 

 

P.O. BOX 94703
Las Vegas, NV 89193

Number, Street, City, State & Zip Code

Who owes the debt? Check one.

- Debtor 1 only

[] Deblor 2 only

El Debior 1 and Debior 2 only

m At least one of the debtors and another
m Check if this claim relates to a

car loan)

m Slalulory lien (such as lax |ien, mechanic’s |ien)
l:] Judgment lien from a lawsuit

- Other (including a right to ottsel)

Coiumn A

Amount of claim
Do not deduct the
value of collateral

$18,389.00

Column B

Value of collateral
that supports this
claim

$3,800.00

Coiumn C

Unsecured
portion
lt any

$14,589.00

 

l.__l An agreement you made (such as mortgage or secured

Non-Purchase l\/loney Security

 

community debt

Date debt was incurred 03/13

Last 4 digits of account number

2581

Add the dollar value of your entries in Coiumn A on this page. Write that number here:

lf this is the last page of your form, add the dollar value totals from all pages.
Write that number here:

m List others to Be Nonried ror a mem That You Aiready Listed

 

$18,389.00

 

 

$18,389.00

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Simi|arly, if you have more
than one creditor for any of the debts that you listed in Part1, list the additional creditors here. lf you do not have additional persons to be notified for any

debts in Part1,do not fill out or submit this page.
E Name, Number, Street, Cily, Slale & Zip Code
HLS OF NEVADA LLC
P.O. BOX 94703
Las Vegas, NV 89193

On which line in Part 1 did you enter the creditor? 2.1

Lasl 4 digits of account number _

 

Offlcial Form 1060
Soitware Copyright (c) 1996-2018 Best Case, LLC - wvwv.l)estcase.com

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1
Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 27 of 61

Fill in this information to identify your case:

 

§D€bfoti OLlVlA ALV|NA BROWN
Firsi Name Mi<idie Name Lasi Name
Debtor 2

 

§ (Spouse if, filian First Name Nliddte Name Last Name

 

Case number
§ iii known

 

[] Check if this is an

l
United States Bankruptcy Court for the: DlSTR|CT OF NEVADA
amended filing

 

Official Forrn 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possib|e. Use Part1 for creditors with PR|ORlTY claims and Part 2 for creditors with NONPR|OR|TY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule Ale Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases(OfficialForm1OSG).Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. lf more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. lf you have no information to report in a Part, do not file that Part, On the top of any additional pages, write your
name and case number (if known).

m List Aii onour PRioRirY unsecured ciaims
1. Do any creditors have priority unsecured claims against you?

 

' No. Go to Part 2.

l:] Yes.
mm List Aii or Your NoNPRioRiTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?

 

ij No. You have nothing to report in this part. Submit this form to the court with your other schedules.

. Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. ll a creditor has more than one nonpriorily
unsecured claim. list the creditor separately for each claim, For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. if more
than one creditor holds a particular claim, list the other creditors in Part 3.lfyou have more than three nonpriority unsecured claims fill out the Continualion Page of

 

 

 

 

 

Part 2.
Total claim
§ 451 AARGON AGENCY lNC Last 4 digits Of account number gm5g1m_ mmm gmmmmgm$:§m,§_thm._QQm
Nonpriorily Creditor's Name
8668 SPR|NG lVlOUNTA|N RD When WaS the debt incurr@d? 07/12
Las Vegas, NV 89117
Number Slreel 0ity State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only [:] Contingenl
[:1 Debtor2 only [:] Unliquidaled
1:1 Debtor1 and Debtor 2 only m Dispuled
m At least one 01 the debtors and another Type 01 NONPR|CR|TY unsecured C|aim:
[___1 Check ifthis claim is for a community m student loans
debt m Ot)ligalions arising out of a separation agreement or divorce that you did not
ls the claim subject to oftset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m Yes . Other. Specily
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 12

Software Copyright (c) 1996-2018 Best Case, LLC - va/.bestcase.com 53123 Best Case Bankruptcy

 

Case 18-17268-btb
Debtor1 oule ALV|NA BROWN

 

 

Doc 1 Entered 12/10/18 14:56:44 Page 28 of 61

Case number (ir known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§4.2 AARON SALES AND LEASlNG Lan4 digits Of account number 5281 $536.00
Ncnpriority Creditor`s Name 1
1015 COBB pLACE BL\/[) NW When was the debt incurred?

Kennesaw, GA 30144

Number Street City State Z|p Code As of the date you fi|e, the claim is: Check all that apply

Who incurred the debt? Check one.

- Debtor 1 only [:l Contingent 7
i:] Debtor 2 only i:l Un|iquidated

m Debtor 1 and Debtor 2 only m Disputed

[:l Ai least one of the debtors and another Type of NONPR'OR'TY unsecured olaiuu

m Check if this claim is for a community m S‘udem loans

debt m Ob|igations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims

- NO l:l Debts to pension or profit-sharing plans, and other similar debts

m Yes - Other. Specity

4~3 AMERlCAN lVlEDlCAL COLLECTlON Last 4 digits cf account number __g§_§_jm_gm_m_i __ii$mii721
Nonpriority Creditor‘s Name m
4 WESTCHF_-STER P[_AZA When was the debt incurred?

Elmsford, NY10523

Number Street City State Zip Code As of the date you file, the claim is: Check alt that apply

Who incurred the debt? Check one.

- Debtor 1 only [:] Contingent

ij Debinr 2 only El uniiqutdaied

i:l Debtor 1 and Debtor 2 only m Disputed

i:] /-\t least one of the debtors and another Type of NONPR|OR'TY unsecured o'aim:

m Check if this claim is for a community m Stuoem loans

debt m Ob|igations arising out cfa separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims

l NO m Debts to pension or profit-sharing plans, and other similar debts
m Yes ' Other. Speciiy

1 4.4 AVlS BUDGET Lasi 4 digits cf account number 528i‘imiimii_im_ii _i$§OmSmOmO
Nonpriority Creditor's Name
CA[NE & WEBER When was the debt incurred?

P.O. BOX 5010
Woodland Hills, CA 91365
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:] Contingent
m Debtor 2 only [:] Un|iquidated
ij Debtor 1 and Debtor 2 only [:] Disputed
m At least one of the debtors and another Type of NONFRIOR'TY unsecured o'aim:
l:] Check if this claim is for a community m S‘uue'“ loans
debt [:] Ob|igations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:] Det)ts to pension or profit-sharing plans, and other similar debts
m Yes . Other. Speciiy
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 12

Soitware Copyright (c) 1996-2018 Best Case, LLC - vwwv.bestcase,com

Best Case Bankru ptcy

Case 18-17268-btb

Doc 1 Entered 12/10/18 14:56:44 Page 29 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soitware Copyright (c) 1996-2018 Best Case, LLC

~ vwvw.bestcase.com

Debtor 1 OL|V|A ALV|NA BROWN Case number (irl<nown)

§4.5 AV|S BUDGET Last 4 digits of account number 5281 $11,536_00
Nonpriorily Creditor's Name
BASHAN| & SCOTT LLC When was the debt incurred?
P.O. BOX 450676
Houston, TX 77245
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:l Debtor 2 only l:l Un|iquidated
l:l Debtor 1 and Debtor 2 only [:] Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured olalm:
l:l Check ifthis claim is for a community m Sluoe"l loans
debt m Ob|igaiions arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
l:] Y€S - Olher, Specify

§4.6 BANK OF AMER|CAN Last 4 digits of account number 2581 mmiimm mgm $700£(1
Nonpriority Creditor's Name
P.()' BOX 25118 When was the debt incurred?
Tampa, FL 33622
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
l:l Debtor 2 only l:l Un|iquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:] At least one of the debtors and another Type of NONpRlORlTV unsecured olalm:
l:l Check if this claim is for a community l:l S'uoo"l loans
debt l:.l Ob|igations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify

§4.7 BC SERV|CES Last 4 digits of account number 2581 $470.00
Nonpriorily Creditor's Name
p_O_ BOX 1317 When was the debt incurred?
Longmont, CO 80502
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only l:] Contingent
l:] Debtor 2 only m Un|iquidated
l:] Debtor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type of NONPRlORlTY unseouled Clalm:
l:l Check if this claim is for a community m Sluoo“l loans
debt l:] Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debls to pension or profit-sharing plans, and other similar debts
m Y€S l Other. Specii'y

Official Form 106 E/F Schedule Ele Creditors Who Have Unsecured Claims Page 3 of 12

Best Case Bankruptcy

 

 

Case 18-17268-btb

Doc 1 Entered 12/10/18 14:56:44 Page 30 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 GLtVlA ALV|NA BROWN Case number (llknown)
BURGESS & WOLFE Lan4 digits OfaccOunt number 2581 $1,438.05
Nonpriorily Creditor‘s Name
26000 CANNON ROAD When was the debt incurred?
Bedrord, oil 44146
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only m Un|iquidated
El Debtor 1 and Debtor 2 only El Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured olalml
m Check if this claim is for a community l:l Sludenl loans
debt l:l Obligalions arising out ot a separation agreementh divorce that you did not
ls the claim subject to offset? report as priority claims
- ND l:] Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other, gpecg{y MCCARTHY
BYL COLLECT|ON Last 4 digits of account number iigf.i_§_t ii i_mm$_§§__.__i_)ii)__i
Nonpriority Creditor‘s Name
301 LACEY ST When was the debt incurred? 07/16
West Chester, PA 19382
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l] Debtor 2 only El unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured clalml
l:l Check if this claim is for a community l:l Sludenl loans
debt l:l Obtigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
l:l Y€S - Other. Specit'y

4.1

0 CAG ACCEPTANCE Last 4 digits of account number 2581 $9,220.00
Nonpriority Creditor‘s Name
2629 N SCOTTSDALE DR_ When was the debt incurred? 07/14
Scottsdale, AZ 85257
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only m Unliquidated
l:l Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type of NONPRlORlTY unsecured Clalm:
l:l Check if this claim is for a community m Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO [:] Debts to pension or profit-sharing plans, alld other similar debts
l:l Yes - Other_ gpeciry REPOSESSION

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 12
Scitv\rare Copyright (c) 1996-2018 Best Case, LLC - www.bestcasercom Best Case Bankruptcy

 

Case 18-17268-btb

Debet 1 OLlVlA ALV|NA BROWN

 

 

 

 

 

Doc 1 Entered 12/10/18 14:56:44 Page 31 of 61

Case number (ll known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1
1 CAPITAL ONE Last 4 digits of account number 2581 $535.00
Nonpriority Creditor‘s Name
PO BOX 85520 When was the debt incurred? 12[17
Richmond, VA 23285
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Un|iquidated
l:] Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one ofthe debtors and another Type of NONPRlORlTY unsecured clalm:
l:l Check if this claim is for a community m Sluoenl loans
debt [:l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- l:] Debts to ension or profit-sharing plans, and other similar debts
No P
m Yes - Other, Specify
4,1
2 CLARK COUNTY COLLECT|ONS Last 4 digits of account number 2581 $185-00
Nonpriority Creditor‘s Name
200 S THlRD ST When was the debt incurred? 07/16
Las Vegas, NV 89155
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:l Debtor 2 only l:l Unliquidaled
l:l Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type of NONPRlORlTY unsecured clalml
m Check if this claim is for a community l:l Sludenl loans
debt [:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO [:] Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify
411
3 CONCENTRA Last 4 digits of account number 2581 $470-00_
Nonpriority Creditor‘s Name
550 [)|SC DR|VE When was the debt incurred?
Longmont, CO 80502
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only l:l Un|iquidated
m Debtor 1 and Debtor 2 only m Disputed
[:] At least one 01 the debtors and another Type of NONPRlORlTY unsecured Clalml
l:l Check if this claim is for a community m Sluoenl loans
debt l:l Obligalions arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 12

Software Copyright (c) 1996-2018 Best Case, LLC ~ wmv.bestcase.com Best Case Bankruptcy

Case 18-17268-btb
Debtor 1 oule ALleA BRowl\l

 

 

 

4` CONVERGENT OUTSOURSE

 

Nonpriority Creditor‘s Name
800 SW 39TH ST.

Renton, WA 98057
Number Street City State le Code

Wl'lo incurred the debt? Check one.

- Debtor 1 only

l.:l Debtor 2 only

l:l Debtor 1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt

ls the claim subject to offset?

- No
m Yes

Doc 1 Entered 12/10/18 14:56:44 Page 32 of 61

Case number (ll known)

 

Last 4 digits of account number 2581 $858.30

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

l:l Contingent
El unliquidated

l:l Disputed
Type of NONPRlORlTY unsecured claim:

l:l Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

l otnor. specify

 

 

  

 

 

 

 

 

 

 

 

 

 

CRED|T COLL SERV Last 4 digits of account number 2581 $815.00
Nonpriority Creditor‘s Name
P,()_ BOX 607 When was the debt incurred?
Norwood, MA 02062
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only m Contingent
l:l oobtor 2 only ij unliquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPRloRlTY unsecured clal'nl
l:] Check if this claim is for a community m Sludenl loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
iii Yes l Other Speciry NlETl_ll=E AuTo & nolle
ili`.`i"
16 cREDtT ol\lE BAl\lK twa digits of account number 2581 W$t,sea.og_
Nonpriority Creditor‘s Name
PO BOX 98872 when was the debt incurred? 12/11
Las Vegas, NV 89193
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
l:l Debtor 2 only l:l Un|iquidated
l:l Debtor 1 and Debtor 2 only El Disputed
m At least one of the debtors and another Type of NONFR'OR'TY unsecured olalm:
l:l Check if this claim is for a community m Studen‘ loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:] Debts to pension or profit-sharing plans, and other similar debts
l:l Yes . Other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 12
Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb

Debtor1 OLlVlA ALV|NA BROWN

 

 

 

Doc 1 Entered 12/10/18 14:56:44 Page 33 of 61

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1
7 CREST FlNANClAL SERVlCES Last 4 digits of account number 2581 $1,700-00
Nonpriorily Creditor‘s Name
15 W SCEN|C PO|NTE DR When was the debt incurred?
Draper, UT 84020
Number Streel City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Un|iquidated
m Debtor 1 and Debtor 2 only l:l Disputed
[:l At least one of the debtors and another Type or NONPRlORlTY unsecured olnlmr
ij check ifthis claim is for a community m Sl"de"l loans
debt l:] Obligalions arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No lj Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l Other. Specify
4.1
8 DEBT RECOVERY SOLlTlONS Last 4 digits of account number 2581 $716-00
Nonpriority Creditor‘s Name
6800 JERlCHO TURNSP|KE When WaS the debt incurred? 03/18
SUlTE 113E
Syosset, NY 11791
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
- Debtor1 only l:l Contingent
l:] Debtor2 only l:l Unliquidated
m Debtor1 and Debtor 2 only l:] Disputed
l] At least one of the debtors and another Type or NONPR|OR|TY unsecured olalrnr
[:l Check ifthis claim is for a community l:l Su'denl loans
debt l:l Obli ations arising out or a separation agreement or divorce that you did not
9
ls the claim subject to offset? report as priority claims
. NO l:] Debts to pension or profit-sharing plans, and other similar debts
l:r Yes - Other. Specify
4.1
9 DlSCOVER Fl NANClAL Last 4 digits of account number 2581 7 7 ` n __________ $ _2,14500
Nonpriority Creditor‘s Name
PO BOX 15316 When was the debt incurred?
Wi|mington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only l] Contingent
m Debtor 2 only l:l Un|iquidated
[:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type or NONPRlORlTY unsecured olalrnr
l:l check lr this claim is for a community r:l Sll"le"l l°a"$
debt l:l Obligalions arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority ciaims
. NQ l:l Debts to pension or profit-sharing plans. and other similar debts
l:l Yes . Other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 12
Soitware Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

"i.‘»,`m,a:, , ,

Case 18-17268-btb
Debtor 1 oLiviA ALviNA BROWN

Doc 1 Entered 12/10/18 14:56:44 Page 34 of 61

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soltware Copyright (c) 1996-2018 Best CaseI LLC

~ viM/w.bestcase.com

4.2
0 DYCK ONE|L lNC Last 4 digits of account number 2581 $3,100.00
Nonpriority Creditor‘s Name
6060 N CENTRAL EXPY When was the debt incurred? 07/18
STE 200
Dal|as, TX 75206
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Un|iquidated
[:l Debtor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type °f NONPR|OR'TY unsecured Claim:
l:] Check if this claim is for a community m Studem loans
debt l;l Obligations arising out oi a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. No l:l Debts lo pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify
4.2
1 FARMERS lNSR Last 4 digits of account number 2581 __________________ $17*15
Nonpriority Creditor‘s Name
P_O_ BOX 894883 When was the debt incurred?
Los Angeles, CA 90189
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor1 only l:l Contingent
l:] Debtor 2 only m Un|iquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l Al least one ol the debtors and another Type °f NONPR'OR'TY unsecured claim
l:l Check if this claim is for a community m St“dem loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:] Debts to pension or profit-sharing plans, and other similar debts
m Yes . Other. Specify
4.2 ,
2 FED LOAN SERV CRED|T Last4 digits of account number 25§1___” _____M“$_?,SQ§_OAO
Nonpriority Creditors Name
P.O. BOX 60610 When was the debt incurred? 03/13
Harrisburg, PA17106
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
. Debtor 1 only m Coml"$lent
m Debtor 2 Only l:] Unliquidated
l:l Debtor1 and Debtor 2 only m Disputed
l:l At least one ofthe debtors and another :pe of NONPR'OR|TY unsecured claim
l:] Check if this claim is for a community Smde'“ loans
debt l:] Obligations arising out oi a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:] Yes l:l Other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 12

Best Case Bankruptcy

 

Case 18-17268-btb

Debtor ‘| OLlVlA ALV|NA BROWN

 

 

 

Doc 1 Entered 12/10/18 14:56:44 Page 35 of 61

Case number (ir known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Softvirare Copyright (c) 1996~2018 Best Case, LLC

- wmvrbestcase.com

4.2

3 F|RST PRElVllER BANK Last 4 digits of account number 2581 $487-00
Nonpriority Creditor‘s Name
3820 N LOUlSE AVE When was the debt incurred? 02l17
Sioux Falls, SD 57107
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only [:l Un|iquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONFR'OR|TY unsecured °'eim:
l:l Check if this claim is for a community m Stuoeo‘ loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans. and other similar debts
m Yes - Other. Specify

4,2

4 GRANT & WEBER Last 4 digits of account number 2581 ___WW$W§S.OO
Nonpriority Creditor‘s Name
5586 S FORT APACHE RD ST When was the debt incurred? 08/16
Las Vegas, NV 89148
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l.:l Un|iquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPR'OR'TY unsecured olaim:
l:l Check if this claim is for a community m Stuoe'“ loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:] Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify

4.2

5 JEFFERSON CAPITAL Last 4 digits of account number 2581 $201~“(_)_9g
Nonpriority Creditor‘s Name
16 MC|__E[_AND RD When was the debt incurred?
Saint Cloud, l\/lN 56303
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor l only l:l Contingent
l:l Debtor 2 only l:l Unliquidaled
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one ot the debtors and another Type of NONPR|OR|TY unsecured elaine
l:] Check if this claim is for a community m S‘uoe'“ loooe
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify

Oificial Form 106 E/F Schedule Ele Creditors Who Have Unsecured Claims Page 9 of 12

Best Case Bankruptcy

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 36 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor‘s Na me
P.O. BOX 8390
l\/letairie, LA 70011

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor1 only

l:l Debtor 2 only

l:l Debtor 1 and Debtor 2 only

m At least one of the debtors and another

ij Check if this claim is for a community
debt
ls the claim subject to offset?

- No
l:l Yes

Debtor 1 OL|V|A ALV|NA BROWN Case number (lll<nown) §
5 PLUSFOUR lNC Last 4 digits of account number 2581 $350.00

Nonpriority Creditor‘s Name '>

6345 3 PE_COS RD STE 212 When was the debt incurred?

Las Vegas, NV 89120

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

- Debtor 1 only l._.l Contingent

l:l Debtor 2 only l:l Unllquidated

l:l Debtor 1 and Debtor 2 only l:l Disputed

l:l At least one of the debtors and another Type of NONPRloRlTY unsecured claian

l:l Check if this claim is for a community l:l Sluoenl loans

debt l:l Obligations arising out of a separation agreement or divorce that you did not

ls the claim subject to offset? report as priority claims

- No l:l Debts to pension or profit-sharing plans, and other similar debts

l:l Yes - Other. Specify

QUANTUlVl COLLECT|ON Last 4 digits of account number 2531 $67-00

Nonpriority Creditor‘s Name

3080 S DURANGO DR STE #105 When WaS the debt incurred? 06/16

Las Vegas, NV 89117

Number Street City State Zip Code As of the date you file, the claim ls: Check all that apply

Who incurred the debt? Check one.

- Debtor 1 only m Contingent

m Debtor 2 only l:l Un|iquidated

ij Debtor1 and Debtor 2 only l:] Disputed

[:l At least one of the debtors and another Type of NONPRloRlTY unsecured elaine

l:l Check if this claim is for a community m Sluueln loans

debt l:l Obligations arising out of a separation agreement or divorce that you did not

ls the claim subject to offset? report as priority claims

l NO l:l Debts to pension or profit-sharing plans, and other similar debts

m yes l O,her_ Specify lleo. vAl_l_EY Al\lEsTHEslol_ooY

RAUCH-l\/lll_LiKEN lNTER Last 4 digits of account number 2581 $2,554-R

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

ij Contingent
lIl unliquidated

l] Disputed
Type of NONPRlORlTY unsecured claim:

l:l Student loans

l:] Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

l Other. Specify REGUS

 

 

Official Form 106 E/F
Soltware Copyrlght (c) 1996-2018 Best Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

- www.bestcase.com

Page 10 of 12
Best Case Bankruptcy

 

 

Case 18-17268-btb

Doc 1 Entered 12/10/18 14:56:44 Page 37 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 OL|V|A ALV|NA BROWN Case number (lr l<nown)

4.2

9 WALLACE NlORlSHGE Last 4 digits of account number 2581 $7,450.00
Nonpriority Creditor's Name
1930 VlLLAGE CENTER ClRCLE When Wa$ the debt incurred?
#3-261
Las Vegas, NV 89134
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Un|iquidated
l:l ooblor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured olannl
l:l Check if this claim is for a community l:l eludent loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. NO l:l Debts to pension or profit-sharing plans. and other similar debts
m Yes - Other. Specify _RENT

4.3

0 WELLHEALTH lVlEDlCAL GROUP Last 4 digits of account number 2581 $20.00
Nonpriority Creditor‘s Name """"""""""""""""""""""""" n ''''''''''''''''''''''''''''''''''''''''''''''''''
9260 W_ SUNSET RD STE#1()2 When was the debt incurred?
Las Vegas, NV 89148
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
WhO incurred the debt? Check one,
l Debtor 1 only l:l Contingent
ij ooblorz only ill unliquldolod
l:l ooblorl and Debtor 2 only Cl Disputed
l:] At least one of the debtors and another Type of NONPRlORlTV unsecured olalln:
ij Check if this claim is for a community l:] Snldenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts lo pension or profit-sharing plans. and other similar debts
l:l Yes - Other. Specify

115
1 1 WELLS FARGO BANK Last4 digits of account number 2581 n $642:@0

Nonpriority Creditor‘s Name
3201 N 4TH AVE When was the debt incurred? 12/14

_SiouX FallS, SD 57104

 

Number Street City State le Code
Who incurred the debt? Check one.

- Debtor 1 only

l:l Debtor 2 only

l:l ooolorl and ooblor 2 only

l.__l At least one of the debtors and another

l:l Check if this claim is for a community
debt

ls the claim subject to offset?

- No
l:l Yes

 

As of the date you file, the claim is: Check all that apply

l:l Contingent

l:l Un|iquidated

l:l Disputed

Type of NONPR|OR|TY unsecured claim:
[:l Student loans

m Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

- Other. Specify

 

 

m List others to Be Notiried About a nehi That You Already Listod

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For examp|e, if a collection agency

Official Form 106 E/F
Software Copyright (c) 1996~2018 Best Casel Ll_C - vwvw.bestcase.com

is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you

have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. lt you do not have additional persons to be
notified for any debts in Parts1 or 2, do not fill out or submit this page.

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 12
Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 38 of 61

Debtor1 OLlVlA ALV|NA BROWN

Case number (lr l<nown)

 

Name and Address
EMERGENCY PHYSlCl/-\NS
l\/lEDlCAL

PO BOX 79344

City of lndustry, CA 91716

 

On which entry in Part 1 or Part 2 did you list the original credilol’?
Line 4.18 of (C/leck Olle).' i:] Part 1: Creditors with Priority Unsecured Claims

- Part 21 Creditors with Nonpriority Unsecured Claims

Last 4 digits ot account number

 

Name and Address
FlNGERHUT

PO BOX 166
Newark, NJ 07101

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.25 Of (C/l€C/t Oll€).' i:i Part 11 Creditors with Priority Unsecured Claims

- Part 21 Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

LVVWD
1001 S VALLEY V|EW BLVD
Las Vegas, NV 89153

On which entry in Part 1 or Part 2 did you list the original creditor’?
Line 4.12 or (chook one): t:l Part 11 creditors with Priority unsecured claims

- Part 2: Creditors with Nonpriorily Unsecured Claims

Last 4 digits ot account number

 

Name and Address
NV ENERGY
PO BOX 30086
Reno, NV 89520

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4_.1_ ol (Checl< one).' m Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriorily Unsecured Ctaims

Last 4 digits of account number

 

Name and Address
SOUTHWEST GAS CORP
PO BOX 98890

Las Vegas, NV 89145

On which entry in Part 1 or Part 2 did you list the original creditol’?
Line 4.9 of (Checl< one).' i:] Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

SPRlNT

PO BOX 54977

Los Angeles, CA 90054

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.14 ot (Check o/ie).' i:i Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits ot account number

 

Name and Address

UMC

1800 WEST CHARLESTON AVE

Las Vegas, NV 89102

On which entry in Part 1 or Part 2 did you list the original creditol’?
Line 51 ol (cheo)< one): [:l Part 1: crodllors with Priority unsecured claims

. Part 2: Creditors vvith Nonpriority Unsecured Claims

Last 4 digits ot account number

 

mmd[t__dd the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured ciaim.

 

 

 

Total Claim
6a Domestic support obligations 6a $ ()_00
Total """""""""""""""
claims
froln Part1 6b Taxes and certain other debts you owe the government 6b.
604 Claims for death or personal injury while you were intoxicated 60,
Gd. Other. Add all other priority unsecured claims. Write that amount here. 6d.
ee. Total Priority. Add lines ed through ed. 66- $ 0.00
Total Claim
61. Student loans Gf. $ 7,693_()()
Total
claims
from Par12 Gg. Obligations arising out of a separation agreement or divorce that 0 00
you did not report as priority claims 69‘ $ g HVYWW__WW A_M_ijhr
6h. Debts to pension or profit-sharing plans, and other similar debts 611. $ 0_()0
b`i. Other. Add all other nonpriority unsecured claims. Write that amount 61.
here $ 55,222.71
6j. Total Nonpriority. Add lines 6fthrough Gi. 6], $ 52,915_71

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Sottware Copyrtght (c) 1996-2018 Best Casel t_t_C - th/\N'bestcase.com

Page 12 of 12
Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 39 of 61

Fill in this information to identify your case:

 

Debtor 1 OLlVlA ALV|NA BROWN i
rust Name ryllddle name Last Name 1
Debtor 2

 

1 (Spouse if, filing) First Name Middle Name Last Name

 

1United States Bankruptcy Court forthe: DlSTRlCT OF NEVADA

 

[] Check if this is an

1 (lf knovm)
1 amended filing

Case number 1

l
l

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach lt to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
- No. Check this box and flle this form with the court with your other schedules You have nothing else to report on this form,
l:i Yes. Fill in all of the information below even if the contacts of leases are listed on Schedu/e A/B:Properfy (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Nulnber, Street, Cityl State and ZlP Code
2.1
Name
Number Street
City State ZlP Code
2.2
Name
»Number Street
City State ZlP Code
2.3
Name
Number Street
City State ZlP Code
2.4
Name
Number Street
City State ZlP Code
2.5
Name
ml§tumber Street
City State ZlP Code
Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 oft

Software Copyrlght (c) 1996~2018 Best Case, LLC ~ vwm.bestcase.corn Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 40 of 61

Fill in this information to identify your case:

 

 

 

 

§Debtor 1 OLlVlA ALV|NA BROWN

Flrst Name Nliddie Name Last Name
t Debtor 2

1 (spouse ii, lil‘rngi Flrsi Name Middlo Name Last Name

 

1United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

` Case number `
(li l<noym) [] Check ifthis is an
i amended flling

 

 

Official Form 106H
Schedule H: Your Codebtors izlls

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possib|e. lf two married
people are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additiona| Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.

. No
i:i Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Communiry prope/ty states and tem'ron`es include
Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, V\/ashington, and Wisconsin.)

l Nor eo to line 3.
l:i Yes. Did your spouse, former spouse, or legal equivalent live with you at the time’?

3. ln Coiumn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Nlake sure you have listed the creditor on Schedule D (Official
Form 1060), Schedule E/F (Official Form 1065/F), or Schedule G (Official Form 1066). Use Schedule D, Schedule E/F, or Schedule G to fill
out Coiumn 2.

 

 

 

 

 

 

Column 1.' Vour codebtor Co/umn 21 The creditor to whom you owe the debt
Narne, Number, Street, City, State and ZlP Code Check a|| Schedu|es that app|y;
341 § i:l Schedule D, line
Name El Schedule E/F, line
l:l Schedule G, line
Number Street
City State ZlPCode
3.2 t:i Schedule D, line ____________________
Name El schedule E/F, line
i:] Schedule G, line W
Number Street
City State ZlP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Soitware Copyright (c) 1996»2018 Best Case, LLC » vav bestcase,com Best Case Bankruptcy

Case 18-17268-btb Doc 1

Entered 12/10/18 14:56:44 Page 41 of 61

 

l Fill in this information to ldentif

§ Debtor1 OLlVlA ALV|NA BROWN

 

§
§ Debtor 2

 

§ (Spousel if flling)

 

United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

Case number
§ (lf known)

 

Check if this is:
|] An amended filing

 

Official Form 106l
Schedule |: Your lncome

l:l A supplement showing postpetition chapter
13 income as ofthe following date:

l\/l|\/l / DD/ YYYY
12/15

 

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for

supplying correct information. |f you are married and not filing
spouse. lf you are separated and your spouse is not filing with

jointly, and your spouse is living with you, include information about your
you, do not include information about your spouse. lf more space is needed,

attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

ml- Describe Employment

l. Fill in your employment

information.

Debtor 1 Debtor 2 or non-filing spouse

 

|fyou have more than one job,
attach a separate page with
information about additional
employers

Employment status

Occupation

l Empioyed l:] Emp|oyed

|:] Not employed m Not employed

CUSTOMER SERV REP

 

include part-time, seasona|, or

self-employed Work_ Emp|oyer's name

CASHN|AN PHOTO

 

Occupation may include student Employer's address

3660 MORGAN CASHIV|ANS

 

 

or homemaker, if it applies WAY

Las Vegas, NV 89103

How long employed there? 8|\/|0

Give Details About Monthly income

 

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space include your non-filing
spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below, |fyou need
more space, attach a separate sheet to this form.

For Debtor1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2~ deductions), lf not paid month|y, calculate what the monthly wage would be. 2- 5 11932‘67 $ NlA
3. Estimate and list monthly overtime pay. 3. +$ 0,00 +$ N/A
4. Ca|culate gross lncome. Add line 2 + line 3. 4. $ 1,932.67 $ N/A

 

 

 

 

 

()l`l'icizll l"ol‘nl l()()l Schedule l: Your Incomc page l

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 42 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 OLlVlA ALV|NA BROWN Case number (i/kno\-/n)
For Debtor1 For Debtor 2 or
non-filing spouse
Copy line 4 here ________________________________ b 4. $ 1,932.67 $ NlA
5. List all payroll deductions: `
5a Tax, Medicare, and Sociai Security deductions 5a $ 162_50 $ N/A
Sb. Nlandatory contributions for retirement plans Sb. $ ()_(]0 $ N/A
Sc. Voluntary contributions for retirement plans 50. $ 0.00 $ NlA
Sd. Required repayments of retirement fund loans 5d. $ 0.00 $ N/A
5e. lnsurance 56. $ 84.50 557 NlA
5{, Domestic support obligations Sf. $ v …O:OU $Wi"i' jMmh|i/A.
59_ Union dues 59. $ 0.00 $ N/A
5h. Other deductions. Specify: 5h.+ $ 0.00 + $ N/A
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. $ 247.00 $ N/A
Ca|culate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 1,685.67 $ N/A
8, List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses and the total
monthly net income 8a. $ 0.00 $ N/A
Bb. interest and dividends 8b. $ 0.00 $ N/A
8c. Fami|y support payments that you, a non-filing spouse, or a dependent
regularly receive
lnclude alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement 8c. $ 0.00 $ NlA
Bd. Unemployment compensation 8d. $ 0.00 $ NlA
Be. Social Security 86, $ 0.00 $ NlA
8f. Other government assistance that you regularly receive w
lnclude cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supp|emental
Nutrition Assistance Program) or housing subsidies.
Specify: , 8f. $ 0.00 $ NlA
89. Pension or retirement income 89. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h.+ $ 0,00 + $ NlAm
9. Add all other income. Add lines 8a+8b+80+8d+8e+8f+89+8h. 9. $ 0.00 $ N/A
10. Ca|culate monthly income. Add line 7 + line 9. 10. $ 1,685.67 + $ N/A = $ 1,685.67

 

 

 

 

 

 

 

Add the entries in line 10 for Debtor1 and Debtor 2 or non-filing spouse.

 

11, State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members ofyour househo|d, your dependents your roommates, and
other friends or relatives
Do not include any amounts already included in lines 2~10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 114 +$ 0,()0

 

12. Add the amount in the last column ofline 10 to the amount in line 11. The result is the combined monthly income 1
Write that amount on the Summary of Schedu/es and Statistical Summa/y of Certain Liab/'//'ties and Re|ated Da!a. if it l
applies 12' $ ,,,,,,,,1,1§85,;67,§

Combined
monthly income

13. Do you expect an increase or decrease within the year after you file this form?

' No.

l:] Yes. Exp|ain: l

 

Olliciz\l i"onn 1061 Schedule I: Your Im‘omc page 2

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 43 of 61

 
 

§ Fill in this information to identify your case:

     

 

Debtor1 oule ALviNA BRowN ____ cheek if this re
g An amended filing
D@blOf 2 ij A supplement showing postpetition chapter

 

(Spouse, ii nling) 13 expenses as of the following date:

United Slales Bankruptcy Court for the! DlSTRlCT OF NEVADA

 

M|\/| / DD/YYYY

 

Case number
(li known)

 

Official Form tOGJ
Schedule J: Your Expenses 12/15

 

 

 

`¢Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household

1. ls this ajoint case?

l Ne. co to line 2.
[:] Yes. Does Debtor 2 live in a separate househo|d?

[:l No
U Yes. Debtor 2 must file Official Form tOSJ-Z, Expenses for Separaie Househo/d of Debtor 2.

2. Do you have dependents? l NO

Do not list Debtor 1 and [] Yes_ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ each dependent .............. Debtor1 or Debtor 2 age ' e with yo '>

   

  

Do not state the
dependents names

 

 

 

 

 

3. Do yourexpenses include l NO
expenses of people other than m
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter13 case to report
expenses as of a date after the bankruptcy is filed. |f this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non»cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(orricial Form 1061.) Your ex €"Se$

 

4. The rental or home ownership expenses for your residence. include nrst mortgage

 

 

 

 

payments and any rent for the ground or |ot. $ 800'00

lf not included in line 4:

4a. Rea| estate taxes 43. $ 0.00

4b. Property, homeowners or renter‘s insurance 4b. $ 0.00

¢ic. Home maintenance repair, and upkeep expenses 4<:. $ O_OO

4d. Homeowner’s association or condominium dues 4d. $ 4 W " 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page t

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 44 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 OLlVlA ALV|NA BROWN Case number (if known)
6, Utilities:

6a. Electricity, heat, natural gas 6a $ 160.00

6b. Water, sewer, garbage collection Gb. $ 0.00

6c, Telephone, cell phone, lnternet. satellite, and cable services 60. $ 120.00

6d. Other. Specify: 6d. $ 0.00
7 Food and housekeeping supplies 7. $ 150.00
8. Childcare and children‘s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 0.00
10. Personal care products and services 10. $ 100.00
11, Medical and dental expenses 11. $ 0.00
12. Trans ortation. lnc|ude as, maintenance, bus or train fare.

Do notpinclude car paymegnts. 12 $ 100‘00
13, Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
14. Charitable contributions and religious donations 14. $ 0.00
15. lnsurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

lSa. Life insurance 15a $ 0.00

iSb. Health insurance 15b $ 0.00

1504 Vehicle insurance 150. $ 154.00

iSd. Other lnsurance. Specify: RENTERS/MORTGAGE 15d. $ 14.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16` $ 0.00
17. installment or lease payments:

17a Car payments for Vehicle t 17a. $ 250.00

17b. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: EZPAWN PAYDA¥ LOAN 17<:. $ 199.00

i7d. Other. Specify: i7d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule I, Your lncome (Official Form 106l). 18~ $ O'OO
19. Other payments you make to support others who do not live with you. $ 0,00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your/ncome.

20a. Mortgages on other property 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

200. Property, homeowner’s, or renter‘s insurance 200, $ 0.00

20d. l\/laintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner‘s association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +$ 0.00
22 Ca|culate your monthly expenses

22a. Add lines 4 through 21. $ 2,047.00

22b. Copy line 22 (monthly expenses for Debtor 2), ifany, from thcial Form tO€J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses $ 2,047.00
23. Ca|culate your monthly net income.

23a Copy line 12 (your combined month/yincome) from Schedule l. 23a $ 1,685.67

23b. Copy your monthly expenses from line 220 above. 23b. -$ 2,047_00

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income 230- $ '361'33

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For examp|e, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment lo increase or decrease because of a
modification to the terms of your mortgage?

l No.
[] Yes. l Explain here:

 

 

Ofncia| Form 106J Schedule J: Your Expenses page 2

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 45 of 61

    

Fill in this information to identify your case:
l

 

 

lDebtort OLlVlA ALV|NA BROWN
First Name Middle Name Last Name
l (Spouse lf, filing) First Name Middle Name Last Name

 

_ Debtor 2
§ United States Bankruptcy Court for the: DlSTRlCT OF NEVADA §
l

l

Case number
§(iii<newn) |:] Check ifthis is an
§ amended filing

 

 

Official Form 106Dec
Declaration About an individual Debtor's Schedules ime

 

lf two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

l:lf\lo

l 'Yes. Name of person JUAWANA TELLlS Attach Bankruptcy Pet/'!/'on Preparer's Notice,
Dec/aration, and Signature (Ofncial Form 119)

 

Under pfe§nalty of perjury, l declare that | have read the summary and schedules filed with this declaration and
that t/bey are true and correctl
t §

  

 

 

 

 

ff /' »»Q‘f-': t ,
X /`§; are fig , X
“iviA ALvi'NA BRowN signature er Debtor 2
Signature of Debtor1
Dai€ November 30, 2018 Date
Official Form tOGDec Declaration About an lndividual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase,com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 46 of 61

Fill in this information to identify your case:

 

 

 

Debtor 1 OLlVlA ALV|NA BROWN
5 First Name Nllddle Name Last Name
§ (Spouse h, filing) First Name Nliddle Name Last Name

t

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

Case number
§ (if known)

 

|:] Check if this is an

Debtor 2 §
l
l
l amended filing

 

Offlcial Form 107
1 Statement of Financial Affairs for lndividuals Filing for Bankruptcy 4/16

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About Your lVlarital Status and Where You Lived Before

 

1. What is your current marital status?

i:l lvlarried
l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

l No

ll Yes. List all ofthe places you lived in the last 3 years. Do not include where you live now.

Debtor1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Commun/`ty property
states and territories include Arizona, California, ldaho, l_ouisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and V\Asconsin.)

- No
l:] Yes, Nlake sure you fill out Schedule H.' Your Codebtors (Official Form 106H).

Explain the Sources of Your lncome

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
lf you are h|ing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

l:l No
l Yes. Fill in the details
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
:=r:or(rii Januar;f/'l1 gffcu{)ren|: year until - Wages_ COmm§$SionS' $11,205.00 i:l Wages,. commissionsl
e ate you i e or an ruptcy. bonuses, ups bonuses' ups
l:l Operating a business n Operating a business
Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, l,l_C - www bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 47 of 61

 

 

 

Debtor1 OLlVlA ALV|NA BROWN ` Case number (ir/<newn>
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that app|y. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: l Wa es Comm§ssions $20,242.00 ft Wages commissions
(January1 to December 31, 2017 ) bonus§$ t'ips ` bonuses' tips
i:i Operating a business m Operating a business
For the calendar year before that: - Wages' Commission& $25,097.00 |:] Wages, commissions
(January1 to December 31, 2016 ) bonuses tips bonusesl tips
[:] Operating a business i:i Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless ofwhether that income is taxable. Examples of other income are alimony; child support; Sociai Security, unemployment
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

l No
[:l Yes. Fill in the details
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

m List Certain payments You Made Before You Filed for Bankruptcy

6. Are either Debtor1’s or Debtor 2’s debts primarily consumer debts?

[:i No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

n No. Go to line 7.

m Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do

not include payments to an attorney for this bankruptcy case
* Subject to adjustment on 4/01/19 and every 3 years alter that for cases filed on or after the date of adjustment

- Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more’?

l No_ coioiine 7.

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor‘s Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 48 of 61
Debtor 1 OLj\/|A ALV|NA BROWN Case number tirknei-/n>

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/nsiders include your relatives; any general partners; relatives of any general partners; partnerships ofwhich you are a general partner; corporations
ofwhich you are an officer, director, person in contro|, or owner of 20% or more oftheir voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S,C. § 101. include payments for domestic support obligationsl such as child support and

alimony.

- No

13 Yes. List all payments to an insider.

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.

l f\io

C] Yes. List all payments to an insider

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditor's name

identify Legai Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions, divorces, collection suits, paternity actions support or custody
modifications and contract disputes

. No
[] Yes. Fill in the details
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and nil in the details below.

l No. Go to line 11.
i:l Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

11, Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

- No
l:] Yes. Fill in the details
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

l No
i:i Yes

midst certain sine and contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
l No
i:i Yes. Fill in the details for each gih.
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Soitware Copyright (c) 1996~2018 Best Case, LLC ~ www.bestcase,com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 _ Entered 12/10/18 14:56:44 Page 49 of 61

Debtor 1 OLlVlA ALV|NA BROWN Case number (irkneivn)

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
- No

l:i Yes. Fill in the details for each gift or contribution

Gifts or contributions to charities that total Describe what you contributed

Dates you Value
more than $600 contributed
Charity's Name
Address trinmber, streetv city. state and zlP cotte)
m List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?
l No
i:i Yes. Fill in the details

Describe the property you lost and

Describe any insurance coverage for the loss
how the loss occurred

Date of your Value of property
include the amount that insurance has paid. List pending loss lost

insurance claims on line 33 of Schedule A/B: Prope/ty,
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy
[:l No

l Yes. Fill in the details

Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
JUAWANA TELLlS type bk papers 11/17 $200.00
5135 CAlViiNO AL NORTE #201

North Las Vegas, NV 89031
JAVSDOCS¢iU@gmail.om

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

l No
lIl Yee. Fill in the details

Person Who Was Paid Description and value of any property

Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement

- No
i:i Yes. Fill in the details

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

page 4
Software Copyright (c) 1996-2018 Eest Case, LLC ~ wvim,bestcase.com

Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 50 of 61
Debtor 1 OL|V|A ALV|NA BROWN Case number rrrl<nown)

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trustor similar device ofwhich you are a
beneficiary? (These are often called asset-protection devices.)

- No
[] Yes. Fill in the details
Name of trust Description and value of the property transferred Date Transfer was

made
List of Certain Financial Accounts, |nstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
|nclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions

- No

[] Yes. Fill in the details.

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, street, clty, state and zlP account number instrument closed, sold, before closing or
cadet moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

- No

[] Yes. Fill in the details.

Name of Financial lnstitution Who else had access to it? Describe the contents Do you still
Address (Number, street, city, state and zlP code) Address (Number, street, city, have it?

State and Z|P Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No

El Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, street clty, state and zlP code) to it? have it?

Address (Number, street, clty,
State and ZlP Code)

ldentify Property You Hold or Control for Someone E|se

 

23. Do you hold or control any property that someone else owns? |nclude any property you borrowed from,»are storing for, or hold in trust
for someone.

- No

lZl Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, street city. state and er cede) lNumbef\ Sffeef' Cifvr State and Z'P

Code)

m Give Detai|s About Environmental information

 

For the purpose of Part 10, the following definitions apply:

- Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, Iand, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

- Site means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

- Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case` LLC - ww¢v.bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 51 of 61
Debtor 1 OLlVlA ALV|NA BROWN Case number (r'//<newn>

 

 

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

- No

l:l Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, street, city, state and zlP corte) Address (Number, street, clty, state and know it

ZlP Code)

 

25. Have you notified any governmental unit of any release of hazardous material?

- No

l:l Yes. Fill in the detai|s.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, street, clty, state and zlP ceae) Address (Number, street, city, state and know it

ZlP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? |nclude settlements and orders.

- No
[] Yes. Fill in the detai|s.
Case Title Court or agency Nature of the case Status of the

Case Number Name case

Address (Number, street, clty,
State and ZlP Code)

m Give Details About Your Business or Connections to Any Business _W
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

[:] A sole proprietor or self~employed in a trade, profession, or other activity, either full-time or part-time

[] A member ofa limited liability company (LLC) or limited liability partnership (LLP)

[:l A partner in a partnership

l:l An officer, director, or managing executive of a corporation

[l An owner of at least 5% ofthe voting or equity securities of a corporation

- No. None of the above applies. Go to Part12.

[:] Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer ldentification number
Address Do not include Sociai Security number or lTlN.
tNumber. Street Cifv. State and ZlP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? |nclude all financial
institutions, creditors, or other parties.

- No
l:l Yes. Fill in the details below.

Name Date issued

Address
(Number, Street, City, State and ZlP Code)

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Soitware Copyright (c) 1996~2018 Best Case, LLC - wmv.bestcase,com Best Case Bankruptcy

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 52 of 61
Debtor 1 OLlVlA ALV|NA BROWN Case number (/rl<nown)

 

Part12: Sign Below

l have read the answers on this Statement ofFinancia/Affairs and any attachments, and l declare under penalty of perjury that the answers
are true/and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a§bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
1a u.S.cj‘§§ 152, 1341{',';1519, and 3571.

,,§ . ,

f§
jr /

   

   

 

 

ottle ALleA`/Baowl\l Signature of Debtor 2
Signature of Debtor1

Date November 30, 2018 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?
- No

Cl Yes

Did you pay or agree to pay someone who is not an attorney to help you t"lll out bankruptcy forms?
[] No

- Yes. Name of Person JUAWANA TELLlS . Attach the Bankruptcy Petirion Preparer‘s Notice, Dec/arat/'on, and Signature (Ofncial Form 119).

Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 7

Soltvl@re Copyright (c) 1996-2018 Best Case, Ll_C - wvwv.bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 53 of 61

 
   

Fill in this information to identify your case:

 

Debtor t oi_lle Ai_vli\lA BROWN
First Name Niiddle Name Last Name i
Debtor 2

 

(Spouse it, filing) First Name tvliddle Name Last Name

‘ United States Bankruptcy Court for the: DiSTRlCT OF NEVADA

 

i
§ Case number
§ (if knovm)

 

|`_'] Check ifthis is an
amended filing

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or

. you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

|f two married people are filing together irl a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1.For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Cr€dllOf'S NEVADA WEST F|NANC|AL l:l Surrender the property. m NO
name: m Retain the property and redeem it.
, , l Retain the ro ert and enter into a . Yes
Descr'pt'°n Of 2004 RANGE ROVER RANGE Reafrirmat?on|zigr}eement.
property ROVER 120000 m'|es i:l Retain the property and le)<p|ain]:

securing deth

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate ieases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: |___| NO

Description of leased

Property: ij Yes

Lessor's name: |:] NO

Description of leased

Property: i:] Yes

Lessor’s name: i:l No
Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Softvvare Copyright (c) 1996'2018 Best Case, LLC » vav.bestcase_com Best Case Bankruptcy

 

Case 18-17268-btb

Debef l OLlVlA ALV|NA BROWN

Doc 1

Entered 12/10/18 14:56:44 Page 54 of 61

Case number (iri<nawn)

 

Description of leased
Property:

Lessor‘s name:
Description of leased
Property:

Lessor's name:

Descriplion of leased
Property:

Lessor's name:
Descriplion of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

 

l:l Yes
ill No
ill Yes
i:] No
l:] Yes
iii No
l:l Yes
ill No

i:l Yes

Under perialty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal

property §that is subject toean unexpired iease.
X §_/ § fig/l .{M.»-»~:e§§., K;

t ,f’?i

X

 

 

OLlVlA ALV|NA BROWN
Signature of Debtor1

Date November 30, 2018

 

Ofncial Form 108

Software Copyright (c) 1996-2018 Best Case, LLC ~ wvwv.bestcase.com

Signature of Debtor 2

Date

 

Statement of intention for individuals Filing Under Chapter 7

page 2

Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 55 of 61

Fi" in this information t° identify your 03535 Check one box only as directed in this form and in Form

, 22A~ s :
Debtor1 motile ALvll\lA BRowl\i § 1 1“"'°

l Debtor 2 §
§ (Spousel `rf filing) §

 

 

l 1.There is no presumption of abuse

 

g 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calcu/ation (Ofncial Form 122A~2).

§ United States Bankruptcy Court for the: District of Nevada
l

§ Case number
(if known)

 

 

l:l 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

E] Check ifthis is an amended filing

Official Form 122/-\ - 1
Chapter 7 Statement of Your Current lillonthly income 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. lf more space is needed,
attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and t"lie Statement of Exemption from presumption ofAbuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

Ca|culate Your Current Monthly income

 

14 What is your marital and filing status? Check one on|y.
l l\lot married Fill out column A, lines 2-11.
l:l lillarried and your spouse is filing with you. Fill out both Coiumns A and B, lines 2-11.
l:l Nlarried and your spouse is NOT filing with you. You and your spouse are:
l:] Living in the same household and are not legally separated. Fill out both Coiumns A and B, lines 2~11,

[:l Living separately or are legally separated. Fill out Coiumn A, lines 2-11; do not fill out Coiumn B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements 11 U.S,C § 707(b)(7)(B).

Fill in the average monthly income that you received from ali sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For examplel ii you are filing on September 15, the 6-moniii period would be March 1 through Augtlsi 31. if the amount ofyour monthly income varied during
the 6 monihs, add the income for ali 6 month and divide the total by 6. Fill in the resuli. Do not include any income amount more than once. For examp|e, if both
spouses own the same rental property, put the income from that property in one column on|y. if you have nothing lo report for any line, write $0 in the space.

 

Co/umn A Coiumn B
Debtor 1 Debtor 2 or
non~filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payroll deductions). $ 1,784.00 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Coiumn B is filled in. $ 0.00 $

 

4. Aii amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents parents,
and roommaies. include regular contributions from a spouse only ifColumn B is not

 

 

 

 

 

 

 

Hlied in. Do not include payments you listed on line 3. 0'09_ 35
5, Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) 3 0-00
Ordinary and necessary operating expenses '$ g §§§§§§ 9» Y_
Net monthly income from a business, profession, or farm $ 001 Copy here '> $ 0.00 $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ O-OO
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from rental or other real property $ i¢¢O;OO Copy here '> $ nw O-OO $
7. |nterest, dividends, and royalties $ 0.00 $
Offlcial Form 122A-1 Chapter 7 Statement of Your Current iV|onthly income page 1

Soltware Copyright (c) 1996»2018 Best Case, Ll_C » wvwv.bestcase.com Best Case Bankruptcy

 

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 56 of 61

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 OLI\/lA ALV|NA BROWN Case number (if/</iol‘//i)
Co/umn A Co/umn B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $
Do not enter the amount if you contend that the amount received was a benefit under
the Sociai Security Act. lnstead, list it here:
FOY YOU ............................................. ,_._$ 0.00
For your spouse $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Sociai Security Act. 0.00 $
10l income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Sociai Security Act or payments
received as a victim of a war crime. a crime against humanity, or international or
domestic terrorism. if necessary, list other sources on a separate page and put the
total beiow,
$ 0.00 $
21 554 0.00 $
Total amounts from separate pages, ifany. + $ 0_00 $
11. Ca|culate your total current monthly income. Add lines 2 through 10 for __§
each column Then add the total for Coiumn A to the total for Coiumn B. 5 11784'00 + $ 3 1»784-00

 

 

 

 

 

 

m Determine Whether the i\/ieans Test App|ies to You

Total current monthly
income

 

12. Ca|culate your current monthly income for the year. Fol|ow these steps:

12a. Copy your total current monthly income from line 11uuuuuu

uuCopy line 11 here=>

 

$ 12784.00

 

 

 

 

 

 

 

Muitiply by 12 (the number of months in a year) X 12
12b. The result is your annual income for this part of the form 12b, $ 21,408-0_0*
13. Ca|culate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. 4 uuuuu Ny_u_
Fill in the number of people in your household _uu 1 _u __ _
Fill in the median family income for your state and size ofhousehold. 13_ $ 51,781.00

 

To find a list ofappiicable median income amounts, go online using the link specified in the separate instructions §
for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. l Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3§
14b l.__l Line 12b is more than line 13, On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A~2.

Go to Part 3 and fill out Form 122/\»2.

By sjtf;nigg here. ind_uec|are under penalty of perjury that the information on this statement and in any attachments is true and oorrect.

f t

      

Xr

§,., .

 

, ii t 1 ,
file Ai_viNA BRowi\l
Signature of Debtor 1

Date NovemberSO, 2018
MM / DD /YYYY

ifyou checked line 14a, do NOT fill out or h|e Form 122A-2.
ifyou checked line 14b, fill out Form 122A»2 and file it with this form.

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current lvlonthly income
Soitware Copyright (c) 1996»2018 Besi Case, LLC » vwwv.bestcase.com

page 2
Best Case Bankruptcy

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 57 of 61

United States Bankruptcy Court
District of Nevada

ln l'c OLlVlA ALV|NA BROWN Case No.

 

l)cl)tor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifics that the attached list of creditors is true and correct to the best of his/her knowledge

1
§

Date: November 30, 2018 l wrist ';,§ti§g

§ ile ALvli\lA aRow
Signature of Debtor

    

 

Softvlrare Copyright (c) 1996~2018 Best Case, LLC - vwwv.bestcase.com Best Case Bankruptcy

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44

OLIVIA`ALVINA_BROWN
P.O. BOX 570894
Las Veqas, NV 89157

JUAWANA.TELLIS
5135 CAMINOZHJNORTE #201
North Las Vegas, NV 89031

AARGON AGENCY INC

Acct NO 2581

8668 SPRING MOUNTAIN`RD
Las Veqas, NV 89117

AARON SALES AND LEASlNG
Acct NO 5281

1015 COBB PLACE BLVD NW
Kennesaw, GA 30144

AMERICAN`MEDICAL COLLECTION
Acct NO 2581

4 WESTCHESTER.PLAZA
Elmsford, NY 10523

AVIS BUDGET

Acct NO 5281
BASHAM &SCOTT LLC
P.O. BOX 450676
HOuStOn, TX 77245

BANK OF AMERICAN
Acct NO 2581
P.O. BOX 25118
Tampa, FL 33622

BC SERVICES

Acct NO 2581

P.O. BOX 1317
Longmont, CO 80502

BURGESS & WOLFE
ACCt NO 2581
26000 CANNON`ROAD
B€dford, OH 44146

BYL COLLECTION

Acct NO 2581

301 LACEY ST

WeSt Chester, PA 19382

CAG ACCEPTANCE

Acct NO 2581

2629 N SCOTTSDALE DR.
Scottsdale, AZ 85257

Page 58 of 61

, ’§§‘

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 59 of 61

CAPITAL ONE

Acct NO 2581

PG BGX 85520
Richmond, VA 23285

CLARK COUNTY COLLECTIONS
Acct No 2581

200 S THlRD ST

Las Veqas, NV 89155

CONCENTRA 1
ACCt NO 2581

550 DISC DRIVE
Longmont, CO 80502

CONVERGENT OUTSOURSE
Acct NO 2581

800 SW 39TH ST.
Renton, WA 98057

CREDIT COLL SERV
Acct NO 2581

P.O. BOX 607
Norwood, MA 02062

CREDIT ONE BANK
Acct NO 2581

PO BOX 98872

Las Veqas, NV 89193

CREST FINANCIAL SERVICES
Acct NO 2581

15VVSCEN1C POINTE DR
Draper, UT 84020

DEBT RECOVERY SOLITIONS
Acct NO 2581

6800 JERICHO TURNSPIKE
SUITE 113E

Syosset, NY 11791

DISCOVER FINANCIAL
Acct NO 2581

PO BOX 15316
Wilminqton, DE 19850

DYCK ONEIL INC
Acct NO 2581
606OPJCENTRAL EXPY
STE 200

Dalla§, TX 75206

 

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 60 of 61

EMERGENCY PHYSICIANS MEDICAL
Acct NO 2581

PO BOX 79344

City of 1ndustry, CA 91716

FARMERS INSR

Acct NO 2581

P.O. BOX 894883

LOS Anqeles, CA 90189

FED L©AN SERV CREDIT
Acct NO 2581

P.O. BOX 60610
Harrisburq, PA 17106

FINGERHUT

Acct NO 2581

PO BOX 166
Newark, NJ 07101

FIRST PREMIER BANK
Acct NO 2581

3820 N LOUISE AVE
Sioux Falls, SD 57107

GRANT & WEBER

Acct NO 2581

5586 S FORT.APACHE RD ST
Las Vegas, NV 89148

HLS OF NEVADA.LLC
Acct NO 2581

P.O. BOX 94703

Las Vegas, NV 89193

JEFFERSON CAPITAL
Acct NO 2581

16 MCLELAND RD

Saint Cloud, MN 56303

LVVWD

Acct NO 2581

1001 S VALLEY'VIEW BLVD
Las Vegas, NV 89153

NEVADA.WEST FINANCIAL
Acct NO 2581

P.O. BOX 94703

Las Veqas, NV 89193

NV'ENERGY

Acct No 2581
PO BOX 30086
Reno, NV 89520

Case 18-17268-btb Doc 1 Entered 12/10/18 14:56:44 Page 61 of 61

PLUSFOUR INC

Acct NO 2581

6345 S PECOS RD STE 212
Las Vegas, NV 89120

QUANTUM COLLECTION

Acct NO 2581
3080§SDURANGOIIKSTE #105
Las Vegas, NV 89117

RAUCH~MILLIKEN INTER
Acct No 2581

P.O. BOX 8390
Metairie, LA 70011

SOUTHWEST GAS CORP
ACCt NO 2581
PO BOX 98890
Las VegaS, NV 89145

SPRINT

Acct NO 2581

PO BOX 54977

LOS Angeles, CA 90054

UMC

Acct NO 2581

1800 WEST CHARLESTON`AVE
Las Veqas, NV 89102

WALLACE MORISHGE

Acct NO 2581

1930 VILLAGE CENTER ClRCLE #3*261
Las VegaS, NV 89134

WELLHEALTH MEDICAL GROUP
Acct NO 2581

9260 W. SUNSET RD STE#102
Las Vega$, NV 89148

WELLS FARGO BANK

Acct No 2581

3201 N QTH AVE

SiOuX FallS, SD 57104

